Citation Nr: 0110983	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension in the amount of $2,501.00, plus accrued interest.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from June 1946 to June 1949, 
and from September 1951 to March 1954.  He died on July [redacted], 
1980.  The appellant is his surviving spouse.  She was 
awarded death pension benefits in March 1983.  This appeal 
arises from a July 1999 decision of the Winston-Salem, North 
Carolina, Regional Office's (RO) Committee on Waivers and 
Compromises (Committee) which denied the appellant's claim 
for waiver of recovery of the overpayment of death pension 
benefits in the amount of $2,501.00, plus accrued interest.  
She appealed this determination.  


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The appellant was notified of her VA indebtedness in the 
amount of $2,501.00 and her right to request waiver of its 
recovery by letter of August 1997.

3.  The appellant's request for waiver of recovery of her VA 
indebtedness was received in July 1999.


CONCLUSION OF LAW

Consideration of waiver of recovery of VA indebtedness in the 
amount of $2,501.00, plus accrued interest, is prohibited as 
a matter of law.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. §§ 1.962, 1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By letter of August 1997, the Department of Veteran Affairs 
(VA) Debt Management Center informed the appellant that she 
had incurred a debt to VA regarding her death pension 
benefits.  This letter was sent to her last reported address 
and a "Notice of Rights" was included with the letter.  
This information was certified by the Debt Management Center 
as correct in an internal memorandum of August 1999.

In early July 1999, the appellant submitted a Financial 
Status Report (FSR) and requested that VA waive recovery of 
her VA indebtedness.  The Committee denied this request for 
waiver.  It was determined that the appellant's request had 
been filed more than 180 days after notification of her 
indebtedness and appeal rights and, thus, waiver of recovery 
of this indebtedness was prohibited by the provisions of 
38 U.S.C.A. § 5302(a).

The appellant submitted a substantive appeal in May 2000.  
She contended that she in fact had reported her annual earned 
income in Eligibility Verification Reports submitted to VA.  
The appellant argued that it would be a financial hardship 
for her to repay her VA indebtedness.  


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See 38 U.S.C. § 5103A (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 
2097-98 (2000)).  VA has obtained evidence of the August 1997 
notification to appellant of her indebtedness and appeal 
rights, the address where this notification was sent, and all 
relevant submissions by the appellant.  In none of her 
communications to VA has the appellant ever alleged that 
there is additional evidence not of record that would be 
pertinent to the reasons for denial of waiver of recovery.  
In fact, the appellant has not even contended she had 
submitted a timely request for waiver.  She has not requested 
a hearing before VA on this matter, even after being 
presented with the opportunity to make such a request in the 
VA Form 9 received in May 2000.  The appellant and her 
representative have been notified of the laws and regulations 
pertinent to the current claim in the Statement of the Case 
(SOC) issued in April 2000.  In addition, the appellant and 
her representatives have availed themselves of the 
opportunity to present argument regarding her claim in 
written statements to include her substantive appeal.  Thus, 
the appellant has been presented with more than adequate 
opportunities to argue her contentions and the applicable law 
and regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Considering these facts, appellate review is 
appropriate at this time.

According to 38 U.S.C.A. § 5302(a), there shall be no 
recovery of payments or overpayments of any benefits under 
any of the laws administered by VA whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by VA 
to the payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  The Secretary shall 
include in the notification to the payee a statement of the 
right of the payee to submit an application for a waiver 
under this statute and a description of the procedures for 
submitting the application.

The VA memorandum of August 1999 has established that the 
veteran was notified of her VA indebtedness in August 1997 at 
her last known address and she was sent the appropriate 
"Notice of Rights."  Under the principle of administrative 
regularity, this evidence clearly indicates that that VA took 
the appropriate action in August 1997 to meet the 
requirements of 38 U.S.C.A. § 5302(a) as to notification of 
indebtedness and her right to request waiver from recovery of 
this indebtedness.  See Santoro v. West, 13 Vet. App. 516, 
519 (When there is a statutory requirement for VA to mail an 
item such as a notice of appellant rights, the regularity of 
that mailing is presumed subject to rebuttal).  In addition, 
this memorandum reported that the notification had not been 
returned by the U. S. Postal Service.  The appellant has made 
no claims that she failed to receive this notification within 
a reasonable period.  Thus, there is no basis on which 
consideration can be given for extending the time limit for 
filing a request for waiver of recovery under 38 U.S.C.A. 
§ 5302(a).  The veteran's request for a waiver of recovery of 
her indebtedness was actually received by VA almost two years 
after the notification had been sent to her.  There is no 
evidence that a request was made by the veteran prior to July 
1999 nor has she made such an allegation.

According to the United States Court of Appeals for Veterans 
Claims (Court) ruling in Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
The law and facts in the current circumstance indicate that 
this appeal must be denied as a matter of law.  The appellant 
was required to file a request for waiver of recovery of her 
indebtedness with a 180 days of notification that such 
indebtedness existed.  It is clear that she failed to file 
such a request in a timely manner.  Therefore, her request 
must be denied as a matter of law.

Finally, the Board notes that in Gordon v. Gober, 14 Vet. 
App. 193 (2000), the Court discussed a case that involved a 
claim for waiver of recovery of VA indebtedness that VA 
denied on the grounds that the claimant had failed to file a 
timely request for such waiver.  It appeared to the Court 
that there may be a conflict between the language of the 
applicable regulations at 38 C.F.R. §§ 1.962 and 1.963(b)(2).  
The parties involved were requested to file memorandum 
addressing this issue.  A final decision has yet to be 
reached by the Court on this matter.  The above Board 
decision is based solely on the provisions of the applicable 
statute (38 U.S.C.A. § 5302(a)) which would be controlling on 
this matter.  It is clear based on the language of the 
statute that a request for waiver of recovery of VA 
indebtedness must be filed within 180 days of notification.  
The Board finds no indication in the statutory language that 
the Secretary would have any discretion, outside of evidence 
that the payee did not receive notification within a 
reasonable period, to waive this time limit.


ORDER

Waiver of recovery of VA indebtedness in the amount of 
$2,501.00, plus accrued interest, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

